Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140328(147)                                                                                          Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  PATRICK McCARTHY,                                                                                    Diane M. Hathaway
           Plaintiff-Appellant,                                                                           Mary Beth Kelly,
                                                                                                                      Justices

  v                                                                 SC: 140328
                                                                    COA: 284129
                                                                    Oakland CC: 2006-079432-NO
  ALISON SCOFIELD, DEPARTMENT OF
  HUMAN SERVICES, ANDREA DEAN,
  OAKLAND COUNTY PROSECUTOR, CAROLE
  BOYD, OAKLAND COUNTY FRIEND OF THE
  COURT, THOMAS CALLAHAN, and MILFORD
  POLICE DEPARTMENT,
            Defendants-Appellees,
  and
  AMY ALLEN and CHILD ABUSE & NEGLECT
  HOUSE/OAKLAND COUNTY CARE HOUSE,
             Defendants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 3, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        MARILYN KELLY, J., would grant reconsideration.

        CORRIGAN, J., would impose sanctions.

        MARY BETH KELLY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         d0112                                                                 Clerk